Citation Nr: 0117530	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from August 1961 to June 1964, 
and from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran's application to reopen a claim for service 
connection for a low back disorder is addressed in the REMAND 
appended to this decision.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by arthritis and limitation of motion with 
objective evidence of pain on motion or use, some weakness, 
and atrophy of the right calf, which is consistent with 
marked limitation of motion; there is no ankylosis of the 
right ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Codes 5270, 5271 (2000); Veterans 
Claims Assistance Act, Pub. L. No. 106-475 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

The Board finds that the expanded duty to assist has been met 
in this case.  At the time of his August 2000 hearing before 
an RO hearing officer, the veteran specifically denied recent 
treatment for the his right ankle and foot.  There is no 
indication that there is any additional relevant evidence, to 
include medical records, that has not been obtained.  The 
veteran has been informed of the information needed to 
successfully prosecute his claim in a January 2000 rating 
decision, which was enclosed with VA correspondence that 
informed him of the underlying decision, and in an October 
2000 statement of the case containing a hearing officer's 
decision.  He has been provided a fee-basis VA examination of 
his right ankle and foot.  For these reasons, the Board finds 
that the expanded VA duty to assist has been met.

Service medical records show that the veteran sustained a 
right ankle fracture in November 1963 during a parachute 
jump.  The injury resulted in an open wound in the ankle 
area, which required debridement.  He was placed in a short 
leg cast, and he was returned to duty one week later.  There 
was no artery or nerve involvement as a result of the 
fracture.  The veteran's May 1964 separation examination from 
his first period of active service noted this history and 
limitation of motion.  An August 1964 RO decision granted 
service connection and assigned a 10 percent rating for 
residuals of a right ankle fracture.

The RO received the veteran's current claim for an increased 
rating for his residuals of a right ankle fracture in October 
1999.  He submitted a photocopy of a November 1999 treatment 
record from Mullikin Medical Centers, which showed that he 
was evaluated for complaints of increased pain and decreased 
range of motion of the right ankle.  Objectively, the right 
foot did have a decrease in range of motion, although a 
specific range of motion was not given.  Power was described 
as 5/5 in all four extremities.  

The veteran was provided a hearing before an RO hearing 
officer in August 2000.  He indicated that he used a right 
ankle brace in the mid 1970s, but he denied current treatment 
for his right ankle disorder or using any special shoe 
inserts recently.  The veteran testified that he had constant 
pain in his foot, and that he could only walk about a mile 
because of pain.  Finally, the veteran stated that he used 
analgesics for treatment.  

The veteran was provided a fee-basis VA examination later in 
August 2000.  His history was reviewed.  The veteran related 
that the range of motion in the right ankle has decreased, 
and that he could not stand for any length of time.  The 
veteran was unable to heel or toe walk on the right, but 
could do so on the left.  There was a one-centimeter 
difference in the length of the legs.  There was no heat 
about the ankles.  Right ankle dorsiflexion was 10 degrees, 
with pain present at 5 degrees.  Plantar flexion was 30 
degrees, with pain at 15 degrees throughout.  Pain was 
described as the major functional impairment.  Mobility of 
the feet was characterized as good, but the examiner stated 
that the veteran had calf atrophy on the right, with the 
right calf measuring 37 centimeters in diameter and the left 
calf measuring 39.5 centimeters in diameter.  The right ankle 
was also described as weaker than the left.  There was no 
lack of endurance, fatigue or incoordination affecting the 
right ankle range of motion.  There were no constitutional 
symptoms of arthritis, such as skin impairment, and there 
were no signs of spasm, rigidity or swelling.  There were no 
neurological deficits.  The examiner noted that an X-ray 
showed arthritis of the right ankle.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  

Standard motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Code 5271 of 38 C.F.R. § 4.71a provides a 10 percent rating 
for moderate limitation of ankle motion, and a 20 percent 
evaluation is warranted for marked limitation of ankle 
motion.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation; and, ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Initially, the Board addresses the veteran's representative's 
argument in the June 2001 informal brief on appeal that a 
remand was required here because the examiner who performed 
the August 2000 fee-basis VA examination did not have the 
opportunity to review the claims file or pertinent medical 
evidence in the claims file.  The veteran related his history 
to the examiner, and a reading of the claims file shows that 
this history was accurate.  There is no reason to delay 
adjudicating this claim for another examiner to review the 
claims file to again ascertain a set of facts that has been 
established.

The medical evidence shows that on a VA examination in 2000, 
the veteran's right ankle dorsiflexion was 10 degrees, with 
pain present at 5 degrees, and plantar flexion was 30 
degrees, with pain at 15 degrees throughout.  Pain was 
described as the major functional impairment.  Mobility of 
the feet was characterized as good, but the examiner stated 
that the veteran had calf atrophy on the right, with the 
right calf measuring 37 centimeters in diameter and the left 
calf measuring 39.5 centimeters in diameter.  There was some 
weakness of the ankle but no lack of endurance, fatigue or 
incoordination affecting the right ankle range of motion.

The veteran may have additional limitation of motion of the 
right ankle due to pain on use or during flare-ups.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 6 Vet. App. 321 
(1995).  There is also indication of some weakness of the 
right ankle and atrophy of the right calf.  There is clinical 
evidence of moderate limitation of motion of the ankle but, 
bearing in mind all of the veteran's right ankle symptoms, 
the Board finds that the service-connected residuals of a 
right ankle injury are manifested by marked limitation of 
motion of the ankle.  However, the current rating of 20 
percent is the highest evaluation available under that code 
provision, for marked limitation of motion.  That is, the 
current 20 percent rating is the maximum rating allowed under 
the applicable diagnostic code.  The Board notes that the 
right ankle arthritis is part of the condition, but such 
would not result in a higher rating, as arthritis is rating 
based on limitation of motion.  38 C.F.R. § 4.71a, Codes 5003 
and 5010.  For a rating higher than 20 percent for the right 
ankle condition, the ankle would have to be ankylosed (fixed 
in one position) to the degree described in Code 5270 for 
ankylosis, but such code is inapplicable since the ankle is 
not ankylosed.  As the most recent VA examination report 
indicated that the veteran demonstrated a certain range of 
motion in the right ankle, ankylosis is not shown.  As such, 
Diagnostic Codes 5270 is not for application in evaluating 
the right ankle disability.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59, in 
determining whether the veteran's right ankle pain and 
atrophy of the right calf results in additional functional 
limitation.  However, as noted above, such factors were 
considered in finding that the veteran's right ankle 
disability is manifested by marked disability, which is 
consistent with the current maximum 20 percent rating under 
Code 5271.  There is no basis for a rating in excess of the 
maximum schedular rating, under the provision for 38 C.F.R. 
§§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Moreover, there is no objective medical evidence to 
show that pain, flare-ups of pain, fatigue, weakness, 
incoordination, or any other symptoms or clinical findings 
results in additional functional limitation to a degree that 
supports a rating in excess of 20 percent (i.e., additional 
disability that approximates ankylosis of the right ankle). 
Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that residuals of a 
fracture to the right ankle has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  The schedular criteria already 
envision a loss of earning capacity, and in this case, 
provide for an even higher evaluation.  The veteran has not 
received hospitalization for this disorder during this claim.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture to the right ankle is denied.



REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as arthritis, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period, one year 
following separation from active service, is sufficient to 
establish service connection.  See 38 C.F.R. §§ 3.307, 3.309; 
Traut v. Brown, 6 Vet. App. 498, 502 (1994).  A claim for 
service connection on a direct basis may also be granted 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

A January 1975 rating decision denied service connection for 
a back disorder on a direct basis.  The veteran was informed 
of that decision and appellate rights later that month, but 
he did not appeal.  A September 1977 rating decision denied 
service connection on a secondary basis.  The veteran did not 
appeal that decision.  These decisions are final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

The veteran's service medical records from his first period 
of active service, which include the November 1963 accident, 
were obtained in July 1964, which led to the grant of service 
connection for residuals of the right ankle fracture in the 
August 1964 rating decision.  The veteran also had a second 
period of active service, from August 1965 to August 1968.  
Service medical records from that period have not been 
obtained. 

Service medical records are evidence of unique importance in 
the adjudication of VA compensation claims, and the failure 
to obtain service medical records may in certain cases 
vitiate finality of even unappealed rating decisions.  See, 
e.g., Hayre v. West, 188 F.3d 1327, 1334-1335 (Fed. Cir. 
1999).  Accordingly, the RO should take appropriate action, 
including making a supplemental request to the National 
Personnel Records Center (NPRC) for additional service 
medical records.  The RO should acknowledge to the NPRC the 
records that it has and specify the additional records 
required.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(c)); Hayre, supra.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO should take all appropriate 
action with respect to securing the 
veteran's complete service
medical records pertaining to his second 
period of active service, from August 
1965 to August 1968, including making a 
supplemental request to the NPRC. 

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
application to reopen a claim for service 
connection for a low back disorder.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional service 
medical records, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

